

117 HR 4967 IH: Promoting Opportunities in Skilled Trades Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4967IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mrs. McClain (for herself, Ms. Houlahan, Mrs. Miller-Meeks, and Mr. Trone) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to raise public awareness for skilled trade programs, and for other purposes.1.Short titleThis Act may be cited as the Promoting Opportunities in Skilled Trades Act or the POST Act.2.Innovation and modernizationSec. 114(e)(7) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(e)(7)) is amended by adding at the end the following: (M)Raising public awareness and conducting public service announcements about career and technical education programs and community-based and youth services organizations, including through social media campaigns, elementary and secondary school showcases and school visits, and other endeavors focused on programs such as skilled trade and other programs that prepare students (especially students in underrepresented geographic areas) for high-skill, high-wage, or in-demand industry sectors or occupations in current or emerging professions and in non-traditional fields..3.Local uses of fundsSection 135(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)) is amended—(1)in paragraph (1)(D), by inserting before the semicolon the following: , including to support career and technical education faculty, academic advisors, and guidance counselors in providing guidance and career options in high-skill, high-wage, or in-demand industry sectors or occupations in current or emerging professions and in non-traditional fields (including skilled trade); and(2)in paragraph (5)(K), by inserting before the semicolon the following: , guidance and counseling on postsecondary education and career options in nontraditional fields (including skilled trade), and professional development that ensures guidance counselors in academic counseling programs have the skills to inform students of the value of career and technical education programs and pathways in geographical areas relevant to the students.